DETAILED ACTION

This Office Action is in response to Applicant's application filed on December 30, 2020.  Currently, claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 4/6/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (systems and method).  Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 9 and 17 recite dynamically optimizing communication data relating to dynamic lightweight personalized analytics by receiving one or more customer parameters and remittance trends, Dependent claims 2-8, 10-16, 18-20 also do 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention. It should be noted that the written description requirement is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had 
As to claims 1-20, the independent claims recite “achieve memory conservation and optimal computation”. Applicant’s disclosure does not give sufficient detail to allow one having ordinary skill in the art at the time of the invention to know how to achieve such conservation or optimization. Applicant's as-filed specification (para [0008]-[0010]) teaches only that such conservation and optimization are accomplished. As such, the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved and the claims are rejected for not providing a sufficient written description of the invention.  Stipulating on the record that this element is within the capacity of one having ordinary skill in the art at the time of the application (and thus admitted prior art), is sufficient to overcome this rejection.

Allowable Subject Matter

Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and under 35 U.S.C. 101, set forth in this Office action.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kim et al. (US 10796363 B1), a  payment processing system that receives identity information identifying a buyer and an indication of a buyer interest in purchasing an item from a first merchant and determines based on the identity information and item information, that the buyer is eligible for financing the purchase of the item
Gandhi et al. (US 2020/0097955 A1),  a remittance system that pre-populates remittance data based on historical usage of remittance transactions that includes operations to generate, using a predictive model, data indicating a predicted likelihood of a user selecting at least one data exchange transaction, wherein the data indicates the predicted likelihood of the user performing the at least one data exchange transaction
Joseph et al. (US 2018/0114216 A1), a method for a mobile wallet remittance that includes receiving a request to remit money from a sender to a receiver, wherein the request includes transaction information and includes generating a list of eligible providers from a plurality of providers based on the transaction information
Ventura et al. (US 2015/0073952 A1), a method for managing the cash flow of an individual by providing an efficient and automated Recommended Spend Evaluator tool where individuals make numerous purchases on a daily bases, while simultaneously incurring and managing dozens of bills and expenses,  the Recommended Spend Evaluator enables individuals to seamlessly and efficiently plan their budget, monitor their progress, and enforce their expense budget


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624